Citation Nr: 0605366	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-39 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A December 2003 rating decision 
denied the veteran's claim for an increased rating and 
continued the 20 percent evaluation for his disability.  He 
perfected an appeal of that determination.

The veteran's December 2004 substantive appeal reflects that 
he requested a Travel Board Hearing.  An April 2005 RO letter 
informed him that his hearing was schedule for May 12, 2005, 
and another April 2005 letter sent 10 days later reminded him 
of the scheduled hearing.  The veteran failed to appear for 
his hearing, and the claims file reflects no evidence of a 
request to reschedule the hearing.  The hearing request is, 
therefore, considered to be withdrawn.  See 38 C.F.R. 
§ 20.702 (2005).

In January 2006, the veteran, through his representative, 
submitted additional medical evidence related to his claim, 
and he waived initial RO review and consideration of the 
evidence.  Thus, the Board may consider the evidence without 
the necessity for a remand.  See Disabled American Veterans, 
et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Among the documents submitted is an informal 
claim for entitlement to service connection for anemia.  
While the question of whether his anemia is a symptom of his 
ulcer is being addressed in the remand portion of this 
document, to the extent that he is claiming anemia as a 
separate disorder, that issue is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Review of the VA treatment records reveal that the veteran 
has been diagnosed with anemia, not otherwise specified.  On 
VA examination in September 2003, in which the claims file 
was not reviewed, the veteran, while not presenting clinical 
manifestations of anemia, was diagnosed with such after the 
laboratory results were obtained.  His blood count was again 
low in December 2004.  However, an esophagogastroduodenoscopy 
(EGD) at that time revealed normal results, with no evidence 
of ulceration, masses, or other lesions.  A VA treatment 
report from April 2005 noted his complete blood count was 
stable.  

Although anemia can be a symptom of duodenal ulcer disease, 
the record raises a question as to whether the veteran's 
anemia is, in fact, related to his ulcer, or is a 
manifestation of some other disorder.  The voluminous VA 
treatment records do not link his anemia to his ulcer; 
rather, they indicate the anemia is not otherwise specified.  
Further, the status post removal of villous adenoma and 
carcinoma in situ of the duodenum was previously found not to 
be service connected based on pathology reports.  Moreover, 
the veteran has denied melena or hematemesis, and his EGD was 
normal, suggesting that his service-connected duodenal ulcer 
may not be the source of the anemia.  

Thus, the Board finds that a VA examination to clarify 
whether his anemia is a symptom of his service-connected 
ulcer disorder is necessary prior to appellate review.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



For the reasons noted above, the appeal is remanded for the 
following:

1.  The RO should obtain the veteran's 
treatment records from the VAMC Columbia, 
South Carolina, for the period from May 
2005 to the present. 

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current nature and severity of his 
duodenal ulcer.  The claims folder must 
be made available to and reviewed by the 
examiner.  The examiner should provide a 
rationale for all opinions expressed.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran manifests chronic anemia, and 
whether that anemia is as likely as not 
(50 percent probability or greater) due 
to his service-connected duodenal ulcer.  
The examiner should be advised that the 
status post removal of villous adenoma 
and carcinoma in situ of the duodenum was 
previously found not to be service 
connected based on pathology reports.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








 
 
 
 

